IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-1397-09



MITCHELL E. WACHHOLTZ, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S  PETITION FOR DISCRETIONARY REVIEW
 FROM THE SEVENTH COURT OF APPEALS
LUBBOCK  COUNTY




           Per curiam.  Keasler and hervey, JJ., dissent.


ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.5,
because the petition is longer than fifteen (15) pages.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals of Texas within thirty (30) days after the date of this order.

En banc.

Delivered:   February 3, 2010
Do Not Publish.